Title: To Benjamin Franklin from Francis Dana, 9 [i.e., 20] June 1783
From: Dana, Francis M.
To: Franklin, Benjamin


          
            Sir
            St. Petersbourg June 9th. 1783. O.S. [i.e., June
              20, 1783]
          
          Having occasion to write to Mr: Grand on the 21st. of February last to enclose to him a
            bill of Exchange for 6666,, 13. Liv: T: drawn by Mr: Robert Morris upon him, in my
            favour in part of my salary, I acquainted him that the Credit he had given me here,
            wou’d be out on the next March, and that
            I shou’d stand in need of another in a short time; and referred him to you for
            particular information upon the subject. I have not yet been honoured with an answer to
            my Letter; nor has any further Credit
            been opened here for me. This omission will soon oblige me to have recourse to the
            Credit of £2500. which was given for another purpose. I hope however you will be pleased to give
            directions to Mr: Grand for another years Credit, as no bills have since come to hand, and I am totally destitute of money except that I break in upon the above
            particular Credit, the whole of which I expect soon to have occasion for, as the main
            difficulties, which were raised here, have been removed, and an audience will be granted
            to me the moment the Definitive Treaty shall be concluded.
          I have the honour to be with much respect and esteam, Sir, Your most obedient &
            most hble Servant
          
            His Excellency Benjamin Franklin Esqr: Minister Plenipotentiary
              &c
          
        